Citation Nr: 0705771	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  94-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an earlier effective date for total 
disability based upon individual unemployability ("TDIU").

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for a chronic acquired low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION


The veteran had active military service from December 1963 to 
December 1969.

This matter was last before the Board of Veterans' Appeals 
("Board") in May 2005 on appeal from an August 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Appeals Management Center ("AMC") that assigned a 10 
percent evaluation for a chronic acquired low back disorder.  
Service connection was first granted by the Board in a June 
2004 decision for a chronic acquired low back disorder as 
secondary to the veteran's service-connected chronic 
subluxation of the left ankle and left knee strain with 
arthritis.  

Upon its last review, the Board remanded the issue for 
issuance of a Statement of the Case ("SOC") in compliance 
with Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  In 
May 2006, the Cleveland, Ohio VA Regional Office ("RO") 
issued the rating decision from which the current appeal 
stems, assigning the veteran a 10 percent evaluation from 
July 10, 1998; and a 40 percent evaluation from October 19, 
2005.  

The issue of entitlement to an earlier effective date for 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
("AMC"), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 20, 2005, the veteran's low back 
disability was manifested by subjective complaints of chronic 
low back pain with occasional radiation into the left thigh, 
hip leg and objective medical evidence of a normal gait, 
minimal degenerative changes, slight to moderate limitation 
of motion of the lumbar spine, pain on motion, some muscle 
spasms and some tenderness on palpation.

2.  Prior to October 20, 2005, there was no objective 
evidence of ankylosis of the lumbar spine, severe limitation 
of motion of the lumbar spine, muscle spasm on extreme 
forward bending, loss of lateral motion, or abnormal mobility 
on forced motion.

3.  Prior to October 20, 2005, there was no objective 
evidence of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or any incapacitating episodes.

4.  Beginning October 20, 2005, limitation of motion of the 
lumbar spine was shown by the objective evidence of record; 
but pronounced intervertebral disc syndrome has not been 
shown, nor has ankylosis of the entire thoracolumbar spine 
been shown or any incapacitating episodes.

5. The lumbar spine disability has not presented an unusual 
or exceptional disability picture at any time since 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's lumbar spine disability were not 
met prior to October 20, 2005.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002); Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 5235-5243 (2006).

2.  Beginning October 20, 2005, the criteria for an 
evaluation in excess of 40 percent for the veteran's lumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002); 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 
5103, 5103(A) and 38 C.F.R. § 3.159.

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letters dated in November 2001 and May 2003.

The May 2003 letter advised the veteran of the elements of 
increased evaluation claims.  The letter informed the veteran 
the RO had requested his Social Security Administration 
records and obtained outpatient treatment records from the 
Wilkes-Barre VA Medical Center from July 2001 to the present.  
The letter also requested the veteran sign a Consent to 
Release Information to the Department of Veterans Affairs for 
Dr. private physician A.D.J. so that VA could obtain such 
private records, which were subsequently obtained and 
associated with the veteran's file.  Further, VA explained it 
was responsible for obtaining VA examination reports and VA 
treatment records. This letter specifically requested the 
names of any other VA treatment or private medical treatment 
the veteran received for his left arm and shoulder wounds.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if the claim for an increased 
evaluation is awarded.  The RO advised the veteran of such 
information in both the May 2006 rating decision, the May 
2006 SOC, and a separate letter dated September 2006.  
However, because the claim is being denied, no effective date 
will be assigned and proceeding with this matter in its 
procedural posture would not inure to the veteran's 
prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and private 
medical records are associated with the claims file.  Social 
Security Records have been obtained and associated with the 
claims file.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim. As such, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.

The Merits of the Claim

The veteran argues that the service-connected low back strain 
is more severe than is contemplated by the currently assigned 
rating.  This claim is premised upon the veteran's challenge 
to an initial rating decision.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  A rating that was assigned with a grant 
of service connection, such as this one, must take into 
account all evidence of the nature and severity of the 
disability from the effective date of service connection.  
Thus, the rating might be a "staged" rating, that is, one 
comprised of successive ratings reflecting variations in the 
disability's severity since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran injured his left ankle and knee in-service in 
1967 when he jumped from a truck.  The record indicates he 
reported experiencing back pain as a result in approximately 
1990.  

In June 2004, the Board granted entitlement to service 
connection for the veteran's chronic low back disorder.  
Subsequently, in August 2004, the RO assigned a 10 percent 
disability evaluation effective from July 1998 the date of 
claim.  The veteran filed a timely Notice of Disagreement 
("NOD") with the 10 percent disability evaluation in 
November 2004 and the issue was appealed to the Board.  The 
Board remanded the case in May 2005 for issuance of a 
Statement of the Case ("SOC") in compliance with Manlincon 
v. West, 12 Vet. App. 238 (1999).  In May 2006, an SOC was 
issued.  Shortly thereafter, the May 2006 rating decision 
from which the veteran is appealing was also issued.  The 
decision continued the initial 10 percent evaluation assigned 
in the August 2004 rating from July 1998 and provided an 
increased 40 percent evaluation, effective from October 2005, 
the date of a VA examination which shows a marked decrease in 
the veteran's range of motion.  

The May 2006 rating decision also granted an earlier 
effective date of July 1998 for entitlement to service 
connection for the veteran's low back condition.  Previous 
rating decisions had noted the original effective date of 
service connection as January 2000.  Because this case 
involves an initial rating that was assigned in conjunction 
with the grant of service connection, the Board will evaluate 
all evidence regarding the nature and severity of the 
disability from the effective date of service connection.  
See Fenderson.  12 Vet. App. at 119.

In the August 2005 and May 2006 rating decisions which the 
veteran has appealed, the RO evaluated the veteran's service-
connected low back strain with radiculopathy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, for lumbosacral strain.  While 
on appeal, in a May 2006 SOC, the RO notified the veteran of 
criteria for evaluating the spine under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (limitation of motion of the lumbar 
spine), and 5295 (lumbosacral strain).

During the pendency of the veteran's appeal, substantive 
changes were made to the criteria for evaluating spine 
disorders.  38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (September 23, 
2006).  These revisions consist of a new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) became subject to separate 
evaluation.

These changes are listed under Diagnostic Codes 5235 to 5243 
(including Diagnostic Code 5237 for lumbosacral strain), with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome).  The veteran was notified of 
the newly enacted provisions of Diagnostic Codes 5235 to 5243 
in a May 2006 SOC.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5295, lumbosacral strain warranted a 
noncompensable rating when symptoms were slight and 
subjective.  A 10 percent rating was assigned for 
characteristic pain on motion and 20 percent rating was 
assigned for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
the joint space, or some of the above with abnormal mobility 
on forced motion - the highest schedular evaluation available 
under that code.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion was slight, a 10 percent rating was warranted; 
moderate, a 20 percent rating was warranted; and when 
limitation of motion was severe, a 40 percent rating was 
warranted.  The maximum rating under Code 5292 prior to 
September 26, 2003 was 40 percent.

Reviewing the prior criteria under Diagnostic Codes 5292 and 
5295 for the relevant time period of appeal prior to 
September 23, 2003, the Board finds a higher rating is not 
appropriately granted.  With respect to Diagnostic Code 5295, 
there is no medical evidence showing the veteran's entire 
spine lists to the side or that he has positive Goldthwaite's 
sign.  Although he does have some limitation of motion with 
forward bending, there is no evidence of abnormal mobility on 
forced motion.

With respect to Diagnostic Code 5292, although the words 
"severe," "moderate" and "slight" are not defined in the 
VA Schedule for Rating Disabilities, it is the Board's 
responsibility to evaluate all the medical evidence and 
determine the appropriate rating that would compensate the 
veteran for impairment in earning capacity, functional 
impairment, etc.  While the criteria under Diagnostic Code 
5292 were less defined and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  Considering the 
limitations shown by the medical evidence in this case, only 
a 10 percent rating is justified.

A February 1998 VA Medical Center ("VAMC") Report (Spine) 
from the Wilkes-Barre Center, reported the following range of 
motion statistics for the veteran:  forward flexion, 90 
degrees; extension, 80 degrees; lateral flex, left, 30 
degrees; right, 30 degrees; lateral rotation right , 60 
degrees; lateral rotation left 60 degrees, with "full range 
of motion."  The report described the veteran as having 
fatigue after walking long distances because of his low back 
pain, but not lacking endurance, motor incoordination, or 
weakness.  He was found to have mild tenderness at the L4, L5 
and S1 areas, but no postural abnormalities were detected and 
the musculature in his back was found to be intact.  On 
neurologic evaluation, all four extremities revealed "grade 
5 power" with no dermatomal mapping and normal reflexes.  

February 1996 and March 1997 Radiology Reports from the 
Wilkes-Barre VAMC noted no abnormalities with the veteran's 
lumbosacral spine.  AP and lateral films were obtained and 
showed no fractures or subluxations.  Vertebral bodies were 
normal in height and the disc spaces were normal and well-
maintained.

A December 2001 Wilkes-Barre VAMC spine examination reported 
the following range of motion statistics: forward flexion, 70 
degrees; extension, 10 degrees; lateral flex, left, 20 
degrees; right, 30 degrees; bilateral rotation, 30 degrees; 
with total range of motion equaling 190.

An April 2001 Wilkes-Barre VAMC spine examination reported 
the following range of motion statistics:  forward flexion, 
80 degrees; extension, 10 degrees; lateral flex, left, 25 
degrees; right, 35 degrees; lateral rotation right , 60 
degrees; lateral rotation left 60 degrees.  The veteran 
denied any bowel or bladder disturbances.

No other VA or private treatment record provided any 
additional information that would support the veteran's 
symptoms meeting the criteria necessary to obtain a higher 
evaluation under the regulations in effect prior to September 
26, 2003.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5235 to 5243 
(2006).  Several private treatment letters from a Dr. A.D.J. 
dated in December 2002, January 2003 and April 2003 discuss 
the veteran's low back pain history and treatment; however, 
the letters do not provide any additional diagnosis or 
information into the severity of the veteran's disorder.  
Fenderson, supra.  

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or combined ranged of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1) (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2006).

Considering the veteran's low back disorder under the 
criteria that became effective September 26, 2003, an 
evaluation in excess of 10 percent is not appropriate until 
October 19, 2005 the date of the VA spine examination when 
range of motion findings show a clear deterioration of the 
veteran's back condition.  On October 19, 2005, the veteran's 
condition met the criteria for a 40 percent evaluation, but 
no higher.

Specifically, the veteran's spine examination revealed 
flexion from 0 to 20 degrees.  Extension was 0 to 10 degrees.  
Left lateral rotation from 0 to 10 degrees, right lateral 
rotation from 0 to 30 degrees, left lateral bending from 0 to 
20 degrees on the left and 0 to 30 degrees on the right.  
There was no sensory loss over the lower extremities nor in 
the perianal area.  The total range of motion for the veteran 
was 120 degrees and with pain on repetitive motion, the range 
of motion was decreased to 105 degrees.  X-rays of the lumbar 
spine showed questionable degeneration of the L5-S1 disc and 
degenerative changes in the posterior facets.  The veteran 
was diagnosed with lumbosacral degenerative disc disease and 
degenerative arthritis...

The medical evidence does not show there are any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment in order to warrant a 
separate rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2006).  During the October 2005 examination, 
no findings of neurological deficits were made.  The record 
indicates the veteran denied any numbness, tingling, 
weakness, burning, bowel or bladder symptoms.  The record 
does not show that the veteran has reported objective 
neurologic abnormalities.

Even if the Board were to consider rating the service-
connected disability as analogous to disc disease, a rating 
higher than the 10 percent granted herein could not be 
awarded. The maximum schedular rating of 60 percent was 
assigned under the prior criteria for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2002).  40 percent rating was assigned for severe, 
recurring attacks, with intermittent relief.  Id.  A 20 
percent rating was assigned for moderate; recurring attacks; 
a 10 percent rating was assigned for mild attacks and a 0 
percent rating was assigned for post-operative or cured 
intervertebral disc syndrome.  Id.  There simply is no 
medical evidence showing neurological abnormalities, as 
discussed above, nor any objective evidence of neuropathy or 
absent ankle jerk.  Accordingly, the veteran would only 
qualify for a 10 percent rating under the pre-September 23, 
2003 rating criteria.

The amended criteria rate intervertebral disc disease (now 
reclassified as Diagnostic Code 5243) according to the number 
of incapacitating episodes the veteran experiences in the 
course of a year.  Assignment of a 60 percent rating for 
intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Assignment of a 40 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks during the past 12 months.  Assignment of a 
20 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  Assignment of a 
10 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least one week, but 
less than 2 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

There is no medical evidence showing the veteran has ever 
been prescribed bed rest by a physician, nor does the veteran 
allege this is so.  The fact that he may voluntarily chose to 
take to bed because of back pain does not meet the definition 
of an incapacitating episode.  There is only one notation in 
the record by a private physician, Dr. A.D.J., dated in April 
2003 indicating that the veteran can tolerate pain if he 
remains sedentary.  This is not, however, a prescription for 
bedrest as intended by the regulations.

The Board has considered whether the veteran's claim should 
be referred for a rating for low back condition based on 
considerations outside the schedular rating criteria.  
However, the evidence does not show that the service- 
connected disability has presented such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2006).  Although the evidence shows 
some limitation of motion of the spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.

In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected lumbosacral strain, or that the low 
back disability itself has caused interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards that are based on the average 
impairment of employment.  In view of these findings and in 
the absence of evidence of extraordinary symptoms, the Board 
concludes that the schedular criterion adequately 
contemplates the nature and severity of the veteran's 
service-connected lumbosacral strain.

Given the nature of the veteran's service-connected 
lumbosacral strain as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation higher than the ratings 
previously assigned.  Should the veteran's disability picture 
change in the future, he may be assigned a higher evaluation.  
See 38 C.F.R. § 4.1 (2006).  At present, however, there is no 
basis for such an evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected 
lumbosacral strain does not meet the criteria for a rating 
greater than 10 percent prior to October 19, 2005 and higher 
than 40 percent after October 19, 2005, and the reasonable 
doubt doctrine is not for application.  See  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

ORDER

A disability rating greater than 10 percent for a lumbar 
spine disability, prior to October 20, 2005 is denied.

A disability rating greater than 40 percent for a lumbar 
spine disability, beginning October 20, 2005 is denied.  


REMAND

The veteran was granted TDIU effective October 19, 2005 in a 
May 2006 rating decision.  He submitted a timely Notice of 
Disagreement ("NOD") in July 2006 with the RO's assignment 
of this effective date.  A Statement of the Case ("SOC") 
has not been sent to the veteran regarding this issue.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an Agency of 
Original Jurisdiction ("AOJ") and the AOJ failed to issue 
an SOC, the Board should remand the matter for issuance of an 
SOC. 

Accordingly, the case is REMANDED for the following action:

After compliance with all due process 
concerns raised by the evidence of record, 
an SOC should be issued to the veteran 
concerning the claim of entitlement to an 
earlier effective date for TDIU.  The 
veteran should be advised of the necessity 
of filing a timely substantive appeal if 
he wants the Board to consider the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


